HARDY, Judge.
This is an action by plaintiffs for the recovery of property damages to their sleeper-cab type truck resulting from a motor *118vehicle accident, and they appeal from judgment rejecting their demands.
This case was consolidated for purposes of trial and appeal with the suit of Davis v. International Paper Company et al., 149 So.2d 114, of this court, which has been this day decided. The opinion of the court in the cited case sets forth in detail the facts involved and the conclusions reached. For the reasons therein assigned, the judgment appealed from in the instant case is affirmed at appellant’s cost.